                                                                                                    4/3/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                  –v–
                                                                     18-cr-526 (AJN)
  Dorfi Montesino,
                                                                         ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       At the sentencing held on February 21, 2020, the Court ordered Defendant to file

redacted versions of the letters attached as Exhibit A to his sentencing submission on the public

docket. As of the date of this Order, he has not done so. Accordingly, Defendant is ordered to

file the redacted letters by April 10, 2020.

       SO ORDERED.


               3 2020
Dated: April ____,
       New York, New York


                                               __________________________________
                                                       ALISON J. NATHAN
                                                     United States District Judge
